Case 6:19-bk-00511-KS.] Doc 284 Filed 04/04/19 Page 1 of 6

§

§
UNITED STATES BANKRUPTCY COURT §
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
In re: Case No. 6119-bk-00511-KSJ
IPS WORLDWIDE, LLC, Chapter 11 §
Debtor.
/

 

ACLARA TECHNOLOGIES, LLC’S OBJECTION TO
RECOMMENDATION INCLUDED IN THE EXAMINER’S
SEC()ND INTERIM REPORT (DOC. NO. 277)

Aclara Technologies, LLC and Aclara Meters LLC f/k/a General Electric Meters
(“Aclara”), by and through its undersigned counsel, objects to the recommendation of the
Examiner, and asserts as follows:

l. On March 22, 2019, Aclara filed its Motion to Prohibit Debtor’S Use of Cash That
is Not Property of the Estate and Request For Turnover of Same (Doc. No. 237) (the “Motion”).
As of the date of this Objection, the Motion has not been Set for hearing

2. On April 2, 2019, the Examiner filed its Second Interim Report (Doc. No. 277)
(the “Report”). In the Report, the Examiner makes multiple recommendations regarding bank
accounts that are held under the Debtor’s name. On Page 34 of the Report, the Examiner
recommends that With respect to a Bank of America account ending in number 2691 (the
“Account”), that “the balance[] in [this] account[] be placed in a general account for the benefit
of all the Debtor’s creditors.” Aclara objects to the Examiner’s proposed treatment of the
Account.

3. As stated in the Motion, Which is fully incorporated herein, Aclara has identified

that $2,89(),105.94 of Aclara’s funds Were deposited into the Account. These funds were

Aclara’s funds Which Were to be utilized to pay third-party shippers. Further, in the Motion,

Case 6:19-bk-00511-KS.] Doc 284 Filed 04/04/19 Page 2 of 6

Aclara seeks that the Account be frozen and that once a determination of Aclara’s interest in the
funds be determined, that the funds to Which Aclara has an interest be turned over to Aclara.

4. After the Motion Was filed, Aclara Was contacted by counsel for Suez Water
Technologies Solutions Who also claims a right to funds in the Account.

5 . Because the Motion is already pending and two creditors now claim direct
interests in the Account, Aclara objects to the Examiner’s recommendation that the Account be
deposited in a general account to be utilized by the bankruptcy estate. This matter is still
developing, Aclara asserts and reserves the right to raise additional arguments and objections and
to present further briefing on these matters

Dated: April 4, 2019.

/s/Jcmzes A. Tl`mko, Esq.

JAMES A. TIMKO, ESQ.

Florida Bar No. 8'8858

jtimko@shutts.com

SHUTTS & BOWEN LLP

300 South Orange Avenue, Suite 1600

Grlando, Florida 32801

Telephone: (407) 423-3200

Facsimile: (407) 425-8316
Attorneysfor Aclara

Case 6:19-bk-00511-KS.] Doc 284 Filed O4/O4/19 Page 3 of 6

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on April 4, 2019, a true and correct copy of the foregoing was

served on all parties listed below via CM/ECF and/or U.S. l\/Iail.

IPS Worldwide, LLC Scott W. Spradley
265 Clyde Morris Blvd., Ste. 100 Law Offices of Scott W. Spradley P.A.
Ormond Beach, FL 32174 P.O. Box 1
Debtor 109 South 5th Street
Flagler Beach, FL 32136
Audrey M. Aleskovsky Counselfor Debtor

Office of the United States Trustee
George C. Young Federal Building

400 West Washington Street, Suite 1100
Orlando, FL 32801

And all parties on the attached Parties-in-Interest matrix.

/s/James A. Timko, Esq.
JAMES A. TIMKO, ESQ.

ORLDOCS 1682021`3 1

CaSe 6219-bk-00511-KS.] DOC 284 Filed 04/04/19

Label Matrix for local noticing
113A-6

Case 6:19-bk-0051l-KSJ

Middle District of Florida
Orlando

Thu Apr 4 15:12:34 EDT 2019

Aclara Meters LLC

c/o James A. Timko, Esq.
Shutts & Bowen LLP

300 S. Orange Ave., #1600
Orlando, FL 32801-3382

Arcelor Mittal
250 W US HIghway 12
Burns Harbor, IN 46304-9727

Bio-Rad Laboratories
1000 Alfred Nobel Drive
Hercules, CA 94547-1898

Delgado & Romanik, PLLC
c/o Jcnathan M. Sykes, Esquire
200 S Orange Ayenue, Suite 800
Orlando, FL 32801-6404

Gibraltar Industries, Inc.
c/o Aaron A. Wernick, Esq.
Furr Cchen, PA

2255 Glades Road, Suite 301E
Boca Raton, FL 33431-7383

Infineon
30805 Santana Street
Hayward, CA 94544-7030

KTM Motorcycles
30100 Technology Drive
Murrieta, CA 92563-2542

Life Technologies
5791 Van Allen Way
Carlsbad, CA 92008-7321

Rexnord
4701 W. Greenfield Avenue
Milwaukee, WI 53214-5300

IPS Worldwide, LLC
265 Clyde Morris Blvd, Ste 100
Ormond Beach, FL 32174-8137

Advanced Business Capital
d/b/a Triumph Business

c/o Ullman & Ullman, P.A.
7700 W. Camino Real, Ste 401
Boca Raton, FL 33433-5543

Arconic, Inc.

Arconic Corporate Center

201 Isabella St.

Pittsburgh, PA 15212-5858

Attn: Melanie Smith, Legal Dept.

Bossard Industrial Products
2925 Morton Drive
East Moline, IL 61244-1960

Elo Touch Solutions

670 N McCarthy Blvd
Ste. 100

Milpitas, CA 95035-5119

Gilbraltar Industries
3556 Lake Shore Road
Buffalo, NY 14219-1485

Integrated Supply Network
2727 Interstate Drive
Lakeland, FL 33805-2304

KTM North America Inc

c/o Justin D Kreindel Esq

Wilson Elser Moskowitz Edelman & Dicker
111 N Orange Ave Ste 1200

Orlando FL 32801-2361

NuVasive, Inc.

Bradley Arant Boult Cummings LLP
100 N. Tampa Street, Suite 2200
Tampa, FL 33602-5809

Rexnord Industries, LLC

c/o Jordan D. Maglich, Esq.
Quarles & Brady LLP

101 East Kennedy Blvd., Suite 3400
Tampa, FL 33602-5195

Page 4 of 6

AREP Eight Tower Bridge LLC
c/o Zachary J. Bancroft, Esq.
Baker Donelson, et al.

200 S. Orange Ave., Ste. 2900
Orlando, FL 32801-3448

Alcoa Corporation
201 Isabella St. Ste. 500
Pittsburgh, PA 15212-5858

Atkore International
16100 S Lathrop Avenue
Harvey, IL 60426-6021

Colgate Palmolive Company
c/o Stephanie Lieb

101 E. Kenneday Boulevard
Suite 2700

Tampa, FL 33602-5150

Exfreight Zetz, LLC

c/o Michael A. Kaufman, Esq.

1615 Forum Place, Suite 3A

West Palm Beach, Florida 33401-2316

GlobalTranz Enterprises, Inc.

c/o Jordan D. Maglich, Esq.
Quarles & Brady LLP

101 East Kennedy Blvd., Suite 3400
Tampa, FL 33602-5195

JL French
3101 S. Taylor Drive
Sheboygan, WI 53081-9401

Lawrence M. Kosto, Esq.
Kosto & Rotella, P.A.
PO Box 113

Orlando FL 32802-0113

Resource Logistics Group, Inc.
c/o Kenneth G.M. Mather, Esq.
Gunster, Yoakley & Stewart, P.A.
401 E. Jackson St, Ste 2500
Tampa, FL 33602-5226

Stanley
1000 Stanley Drive
Concord, NC 28027-7679

CaSe 6219-bk-00511-KS.] DOC 284 Filed 04/04/19

Stanley Black & Decker, Inc.

c/o Colin S. Baker, Esq.
Greenberg Traurig, P.A.

450 South Orange Ave., Suite 650
Orlando, FL 32801-3311

Stanley Black & Decker, Inc.

c/o I. William Spivey, II, Esq.
GREENBERG TRAURIG, P.A.
450 South Orange Ave., Suite 650
Orlando, FL 32801-3311

Suez WaterTech & Solutions
4636 Somerton Road
Feasterville Trevos, PA 19053-6742

Tranzact Technologies, Inc.

c/o Denise D. Dell-Powell, Esq,
Burr & Forman LLP

200 S. Orange Ave., Suite 800
Orlando, FL 32801~6404

Watlow
12001 Lackland Road
Saint Louis, MO 63145-4039

XPO Logistics, Inc.

c/o Leanne McKnight Prendergast
12620 Beach Blvd. Suite 3 #126
Jacksonville, Florida 32246-7130

YRC ENTERPRISE SERVICES, INC.
c/o Gregory R. Farkas

200 Public Square #3000
cieveland, on 44114-2381

YRC Freight
10990 Roe Avenue
Overland Park, KS 66211-1213

United States Trustee - ORL +

Office of the United States Trustee
George C Young Federal Building

400 West Washington Street, Suite 1100
Orlando, FL 32801-2210

Stanley Black & Decker, Inc.

o/o Greenberg Traurig, P.A.
Danielle S. Kemp, Esq.

101 E. Kennedy Blvd., Suite 1900
Tampa, FL 33602-5148

Suez Water Technologies
c/o Glenn Reisman, Esq.
Reisman Law Firm LLC

12 Old Hollow Road
Trumbull, CT 06611-5523

TE Connectivity

Attn: Samuel M. Koda, Jr., Esq.
2800 Fulling Mill Road
Middletown, PA 17057-3142

True Value Company, LLC
8600 W. Byn Mawr Ave.
Chicago IL 60631-3505

Wayne
3814 Jarrett Way
Austin, TX 78728-1298

Xerium Technologies
1401 Capital Blvd
Youngsville, NC 27596

¥RC Enterprise Services, Inc.

YRC, Inc. d/b/a YRC Freight

Brian McDowell c/o Holland & Knight LLP
200 S. Orange Avenue, Ste 2600

Orlando, Florida 32801-3461

Zekelman Industries, Inc.
Attn: Angela Miu

227 W. Monroe St. Ste. 2600
Chicago, IL 60606-5082

Scott W Spradley +

Law Offices of Scott W Spradley PA
PO Box 1

109 South 5th Street

Flagler Beach, FL 32136-3604

Page 5 of 6

Stanley Black & Decker, Inc.
c/o Greenberg Traurig, P.A.
Mark D. Bloom, Esq.

333 SE 2nd Avenue

Miami, FL 33131-3238

Suez Water Technologies and Solutions
c/o Glenn M. Reisman

12 Old Hollow Road, Ste. B

Trumbull, CT 06611-5523

TE Connectivity Corporation
c/o Samuel M. Koda, Jr., Esq.
2800 Fulling Mill Road
Middletown, PA 17057-3142

Union Pacific Railroad Company
1400 Douglas St. STOP 1580
Omaha NE 68179-0002

XPO Logistics, Inc.

c/o Deborah L. Fletcher, Partner
6000 Fairview Road, Suite 1200
Charlotte, North Carolina 28210-2252

Xerium Technologies, Inc.

c/o Holmes P. Harden

Williams Mullen

PO Box 1000

Raleigh, NC 27602
hharden@williamsmullen.com 27602-1000

YRC Enterprise Services, Inc.

YRC, Inc. d/b/a ¥RC Freight

Robert Davis c/o Holland & Knight LLP
200 S. Orange Avenue, Ste 2600
Orlando, Florida 32801-3461

c/o Ullman & Ullman, P.A.
Michael W. Ullman

Jared A. Ullman

7700 W. Camino Real, Suite 401
Boca Raton, FL 33433-5543

Note: Entries with a '+' at the end of the
name have an email address on file in CMECF

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

 

(d)Arcelor Mittal
250 W US Highway 12
Burns Barbor, IN 46304-9727

(d)Elo Touch Solutions
670 N McCarthy Blvd.
Ste. 100

Milpitas, CA 95035-5119

(d)KTM Motorcycles
30100 Technology Drive
Murrieta, CA 92563-2542

(d)Wayne
3814 Jarrett Way
Austin, TX 78728-1298

End of Label Matrix

Mailable recipients 56
Bypassed recipients 12
Total 68

CaSe 6219-bk-00511-KS.] DOC 284 Filed 04/04/19

(d)Bio-Rad Laboratories
1000 Alfred Nobel Drive
Hercules, CA 94547-1898

(d)Gilbraltar Industries
3556 Lake Shore Road
Buffalo, NY 14219-1485

(d)Stanley
1000 Stanley Drive
Concord, NC 28027-7679

(d)Xerium Technologies
1401 Capital Blvd
Youngsville, NC 27596

Page 6 of 6

(d)Bdssard Industrial Products
2925 Morton Drive
East§Moline, IL 61244-1960

(d)Integrated Supply Network
2727 Interstate Drive
Lakeland, FL 33805-2304

(d)Suez WaterTech & Solutions
4636 Somerton Road
Feasterville Trevos, PA 19053-6742

(d)YRC Freight
10990 Roe Avenue
Overland Park, KS 66211-1213

 

